              Case 1:19-cr-00545-CM Document 88 Filed 10/23/20 Page 1 of 2
Case 1-19-cr-00545-CM-1                Document 87            Filed in NYSD on 10/19/2020                                        Page 1 of 2



                                                                 U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York

                       USDC SDNY
                            .
                                                                     I
                                                                 7 '1~ Silvio J Mollo Building
                       DOCUMENT                                  (  ~eSaint Andrew 's P/aza
                                                                 I ew York, New York 1000 7         ~ .. f""_\\ 1\0 c·N
                                                                                                                      ·\)Qn                nsED
                      ELECTRO~lCALLY FILED                           ;                               n"
                                                                                                     1\1 \t ..w,
                     IDOC #:                        1
                                                                 Cl)'c tober      19, 2020                     /             /
                                                                                                                                 i,..


                                                        I1           i                                 '                 z_. :?--D
VIA ECF             IL:::=============~
                      DATE FILED: /() L
                                      Z1L2()
                                           3 -- · R.Jz,
                                                                     1

                                                                               C, l;tb <   +~ ~,
                                                                                                           D       1-


                                                                                                                             c>v viv      +< (~ (
The Honorable Colleen McMahon                                                     (                                      J
Chief United States District Judge                                       -+o      -t-11\."f.. ~~~"......,.d._ l(}..1"'l'v-t<7'{1'" o ~              2-0c;l.[
Southern District of New York                                             ~                       J.                                      -f-
Daniel Patrick Moynihan U.S. Courthouse
                                                                          1
                                                                           }      9r~k                 ___,_           f{..i..    do-vv         k~s    P~
500 Pearl Street                                                          ,~ iA-          _v-~fvr;s+ -fu...--                      MAy 3 z.02.(.
                                                                                                                                                1
New York, New York 10007                                                      D       t                                                                     I
                                                                              rIA,-V''tl• t ska.., l ~ f' u ' ~~ + fr
                                                                                                                   I
                                                                                                                                                i--tf-.v~ s ~

                   Re :     United States v. Michael Carroll and Michael Pappagallo,                                             j o< ~     fr,1,_ 'fv',~
                            19 Cr. 545 (CM)                                                                                        Sc ~l~.
Dear Chief Judge McMahon:                                                                                               k_1t_u_
       The Government respectfull y writes regarding scheduling following last week ' s
administrative conference .

        The Government joins the request by defendants Michael Carroll and Michael Pappagallo
to withdraw trial of this matter from the scheduling panel ' s consideration for the first quarter of
2021 and submit it for consideration for the second quarter of 2021 . The Government believes
that would be possible to try the case in January. Nevertheless, having conferred with defense
counsel, we recognize a number of practical benefits for all parties should the trial take place
between April and June . We therefore, along with defense counsel, respectfully request that the
Court submit this trial for consideration by the panel for the second quarter of 2021 , and that the
Court seek the earliest date possible within that period that is convenient to the Court. We
further request that the Court, pending a final determination from the scheduling panel,
provisionally schedule the trial for that earliest possible date.

         Counsel for all parties have agreed to make best efforts to keep their schedules clear for
 the entirety of the second quarter of2021 (and three weeks afterward, in case the panel assigns
 us a date late in that period), pending the fixing of a firm date .1 Should the Court grant this joint
 request, we will also promptly submit to the Court a joint revised pretrial schedule reflecting the
 new dates.



 1 As referenced in the most recent conference, Gregory Kehoe, Esq ., counsel for Mr. Pappagallo, has other pending

 202 1 trial s. He intends to inform the other courts involved of this change promptly, should the Court grant the joint
 request.
          Case 1:19-cr-00545-CM Document 88 Filed 10/23/20 Page 2 of 2
Case 1-19-cr-00545-CM-1        Document 87        Filed in NYSD on 10/19/2020         Page 2 of 2




        Finally, should the Court grant the above joint request, the Government, with the consent
of both defendants, requests that time be excluded to April 1, 2021 pursuant to the Speedy Trial
Act. The Government will make further exclusion requests as the schedule becomes clearer.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                     By:            Isl
                                             Martin S. Bell I Drew Skinner I Jordan Estes
                                             Assistant United States Attorneys
                                             (212) 637-2463


cc:    Defense Counsel (via ECF)
